Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to submission of application on 4/30/2019.
Claims 1-20 are presented for examination.
Specification
The disclosure is objected to because of the following informalities: Figures in the drawings include 19A, 19B, and 20.  The brief description of the drawings in the specification does not include 19A, 19B, and 20.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 USC § 101 because the claim encompasses non-statutory subject matter. Official Gazette Notice 1351 OG 212, dated February 23, 2010, states “the broadest reasonable interpretation of a claim drawn to a computer readable medium…typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.” Given that claim 20 is drawn to a computer readable medium, the claim is construed to cover both transitory and non-transitory media.  The Examiner notes that the specification of the instant application, page 15, line 24 recites “In one embodiment, an article 220 comprises non-transitory computer-readable instructions.”  However, this is open-ended and is not explicitly recited in the claim.  Therefore, claim 20 is rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Basak et al (A Data-driven Prognostic Architecture for Online Monitoring of Hard Disks Using Deep LSTM Networks, herein Basak), and Tan et al (A Survey on Deep Transfer Learning, herein Tan).
Regarding Claim 1,
	Basak teaches a method of detecting state changes in a system (Basak, page 1, column 1, paragraph 1, line 10 “To this end, in this paper, we describe a bi-layered prognostic architecture for predicting the Remaining Useful Life (RUL) of components of backend servers…”, and, page 1, column 2, paragraph 4, line 5 “Thus the architecture can be generalized to any time series data for capturing impending failures, detecting anomalies as well as performing continuous health monitoring…” In other words, bi-layered prognostic architecture is method, and capturing impending failures, detecting anomalies is detecting state changes in a system.) comprising: 
	receiving a first neural network that is trained to detect when the system transitions into a first resulting state (Basak, See above mapping, and, Figure 1, and page 3, column 2, paragraph 4, line 11 “Figure 1 describes the entire bi-layered architecture of the RUL prediction system with both pre-training and online prediction modules.” 

    PNG
    media_image1.png
    768
    880
    media_image1.png
    Greyscale

In other words, Deep LSTM Network is a first neural network that is trained, and detect impending failure is detect when the system transitions into a first resulting state.), wherein 
	the system transitions into at least a first intermediate state prior to transitioning into the final resulting state (Basak, See above mapping, Table 1, and page 4, column 2, paragraph 1, line 15 “In order to accommodate 150 days of data prior to failure we collected the failure instances of Seagate model ST4000 DM000 from June to Dec 2017 which consists of almost 592 failing device in that time period each with information of feature sets 150 days prior to failure.  So now the training set can be  represented as TRD 
    PNG
    media_image2.png
    26
    349
    media_image2.png
    Greyscale
 . So TRD comprises all such Ai.  The corresponding training labels attached to reach row of data for each Ai is Tf-j denoted by TRL.”

    PNG
    media_image3.png
    549
    494
    media_image3.png
    Greyscale

The status of each of the 5 items in TABLE 1 are kept in a matrix for each device for each of the 150 days prior to a failure.  Each of these rows is labeled. In other words, each row is an intermediate state that is labeled prior to a final resulting state.); 
	training the first neural network using a first plurality of inputs denoting the system in the first intermediate state (Basak,  Figure 1, In other words, from Figure 1, Training Data which is fed into the Deep LSTM Network is training the first neural network using a plurality of inputs denoting the system in the first intermediate state.); 
	Thus far, Basak does not explicitly teach obtaining a plurality of sets of internal state information of the first neural network, each set of the plurality of sets denoting an internal state of the first neural network at a different point in time after the first neural network has processed at least a portion of the first plurality of inputs; and training a second neural network, using the plurality of sets of internal state information, to detect the first intermediate state.
	Tan teaches obtaining a plurality of sets of internal state information of the first neural network, each set of the plurality of sets denoting an internal state of the first neural network at a different point in time after the first neural network has processed at least a portion of the first plurality of inputs; and training a second neural network, using the plurality of sets of internal state information, to detect the first intermediate state (Tan,  Fig. 4, and page 275, paragraph 3, line 1 “Network-based deep transfer learning refers to the reuse (sic) the partial network that pre-trained in the source domain, including its network structure and connection parameters, transfer it to be a part of deep neural network which (sic) used in target domain…. The sketch map of network-based deep transfer learning are shown in Fig. 4.”

    PNG
    media_image4.png
    460
    799
    media_image4.png
    Greyscale

In other words, reuse the partial network that is pre-trained in the source domain, including network structure and connection parameters, transfer it to be a part of the deep neural network which is used in target domain is obtaining a plurality of sets of internal state information of a first neural network where each set of the plurality of sets denotes an internal state of the first neural network at a different point in time after the first neural network has processed at least a portion of the first plurality of inputs; and training a second neural network, using the plurality of sets of internal state information.)
Both Tan and Basak are directed to processing data with deep neural networks and speeding up training by transferring state information from a trained neural network in one domain to an untrained neural network.  Basak teaches using transfer learning for use in detecting system state changes but does not explicitly teach the details of transfer learning. Tan teaches a survey of deep transfer learning and many of the variations.  Tan also teaches using transfer learning in a variety of deep neural network architectures such as CNNs. In view of the teaching of Basak it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Tan into Basak.  This would result in being able to use deep transfer learning for the purpose of speeding up training in a method for detecting system changes.
	One of ordinary skill in the art would be motivated to do this because in some domains it is difficult and expensive to construct sufficient data sets for training ( Tan, page 1, paragraph 1, line 3 “In some domains, like bioinformatics and robotics, it is very difficult to construct a large-scale well-annotated dataset due to the expense of data acquisition and costly annotation, which limits its development.”).
Regarding claim 2,
	The combination of Basak and Tan teaches the method of Claim 1, wherein
	each set of the plurality of sets of internal state information include weights that are applied to inputs of neurons of one or more hidden layers of the first neural network (Tan, See mapping in claim 1, and Fig. 4. Network structure and connection parameters include weights that are applied to inputs of neurons of the one or more hidden layers.).
Regarding claim 3,
	The combination of Basak and Tan teaches the method of Claim 2, wherein 

each set of the plurality of sets of internal state information include weights that are applied to inputs of neurons of an output layer of the first neural network (Tan, See mapping in claim 1, and Fig. 4. Network structure and connection parameters include weights that are applied to inputs of neurons of an output layer.).
Regarding claim 9,
	The combination of Basak and Tan teaches the method of Claim 1, further comprising:
	providing a first input to the first neural network while the first neural network is in training mode, wherein the first input denotes the system in the first intermediate state (Basak,  Fig. 1, and, page 2, column 1, paragraph 2, line 4 “The first layer of the architecture is comprised of a) data collection from the datacenter clusters, b) storing it in elastic stack, c) querying to extract data for training, d) data visualization through Kibana (not shown in the paper), e) data curation and preprocessing to feed the training data into stacked LSTM network to capture the sequential feature characteristics to learn a pattern out of it. The second layer carries out online prediction through transfer learning using the learnt model parameters to predict an impending failure of a device under test.”  In other words, feed the training data into stacked LSTM network is first neural network in training mode, and training on data from datacenter clusters is the first input denotes the system in the first intermediate state.); 
	obtaining a first set of internal state information of the first neural network, the first set denoting an internal state of the first neural network after the first neural network has processed the first input; and subsequent to said training the second neural network to detect the first intermediate state, providing the first set of internal state information to the first neural network (Tan, Fig. 4, and page 275, paragraph 3, line 1. See mapping of claim 1.); 
	detecting, by the second neural network in response to the first set of internal state information, the first intermediate state (Basak, Fig. 1, “Pre-trained LSTM”, and “Online prediction of RUL” In other words, pre-trained LSTM is second neural network, and prediction of RUL is detecting the first intermediate state.); and  
	generating an output by the second neural network indicating the first intermediate state denoted by the first input (Basak, page 2, column 2, paragraph 2, line 3 “The process is aided by online generation of labels to indicate whether the disk is safe for VMs to be allocated to or not based on predefined threshold of failure within certain amount of time depending on the output of the computationally inexpensive online prediction system before each allocation.” In other words, output of.. prediction system is output by the second neural network, and labels to indicate whether the disk is safe is first intermediate state.).
Claim 19 is a system claim corresponding to method claim 1.  Otherwise, they are the same.  It is implicit that a computer implemented method requires a system in order to execute.  Therefore, claim 19 is rejected for the same reasons as claim 1.
Claim 20 is a computer readable medium claim corresponding to method claim 1.  Otherwise, they are the same.  It is implicit that a computer implemented method requires a computer readable medium that includes stored executable code in order to execute.  Therefore, claim 20 is rejected for the same reasons as claim 1.
Claims 4, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Basak and Tan, in view of Gauntt (Survey of Implementation and Visualization of Neural Networks, herein Gauntt).
Regarding claim 4,
	The combination of Basak and Tan teaches the method of Claim 3, wherein 
	Thus far, the combination of Basak and Tan does not explicitly teach the plurality of sets of internal state information include a plurality of images, wherein each of the plurality of images represents weights applied to inputs of neurons of the first neural network.
	Gauntt teaches the plurality of sets of internal state information include a plurality of images, wherein each of the plurality of images represents weights applied to inputs of neurons of the first neural network (Gauntt, Figure 18, and page 16, paragraph 1, line 3 “Black circles are neurons, and they are filled with white as a sigmoid function of activation. Weights are edge colors, where the colored portion, similar to bond diagrams, is the weight magnitude and the color is the weight polarity.” 

    PNG
    media_image5.png
    459
    700
    media_image5.png
    Greyscale

In other words, the picture represents internal state of the neural network, edge colors are weights is images represent weights, and black circles are neurons.)
	Both Gauntt and the combination of Basak and Tan are directed to neural networks, among other things.  The combination of Basak and Tan teach using a neural network for detecting system state changes, but does not teach displaying internal state information as images. Gauntt teaches the implementation and visualization of neural networks including displaying internal state information as images with a user interface.  In view of the teaching of the combination of Basak and Tan it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gauntt into the combination of Basak and Tan.  This would result in being able to display the internal states of the machine learning state detection system to an operator or user for the purpose of monitoring and/or debugging. 
	One of ordinary skill in the art would be motivated do to this because it is difficult to analyze and debug neural networks.  Presenting internal states visually helps understanding and correction.  (Gauntt, page 7, paragraph 2, line 3 ‘Unfortunately, the non-linear nature of even small, feed-forward networks makes them difficult to formally analyze, and may have been the source of the original (erroneous) critique of general MLP networks by Papert and Minsky.  If the result of the neural network is primarily visual, or if the algorithm performs image or video processing, the visual debugging or presentation of the neural network can be straightforward, such as in figures 4, 5, or in [23].  If the result of the network is an arbitrary classification task; however, the visual interpretation is far from obvious.”)
Regarding claim 5,
	The combination of Basak, Tan, and Gauntt teaches the method of Claim 4, wherein 

each of the plurality of images is a bitmap image (Gauntt, See above mapping.  Examiner is interpreting the images as bitmaps.  Examiner notes that it is known in the art how to convert images from one format to another.).
Regarding claim 8,
	The combination of Basak, Tan, and Gauntt teaches the method of Claim 5, further comprising: 

	providing a visual representation of the plurality of images on a user interface (Gaunt, See above mapping, and Figure 18, and page 16, paragraph 1, line 6 “The small lines intersecting with the edges are both user interface elements to change the weights, and also the colored fraction represents weight variance calculated over several timesteps of the simulation.” In other words, user interface is user interface.)
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Basak and Tan, in view of Shin et al (Deep Convolutional Neural Networks for Computer-Aided Detection: CNN Architectures, Dataset Characteristics and Transfer Learning, herein Shin).

Regarding claim 6,
	The combination of Basak and Tan teaches the method of Claim 1, wherein 
Thus far, the combination of Basak and Tan does not explicitly teach the first neural network is a convolutional neural network.  
Shin teaches the first neural network is a convolutional neural network (Shin, page 1286, column 1, paragraph 3, line 1 “In this paper, we exploit three important, but previously under-studied factors of employing deep convolutional neural networks to computer-aided detection problems.” And, page 1286, column 2, paragraph 1, line 12 “We further analyze, via CNN activation visualizations, when and why transfer learning from non-medical to medical images in CADe problems can be valuable.”
	Both Shin and the combination of Basak and Tan are directed to state detection and transfer learning, among other things.  The combination of Basak and Tan teach using machine learning to detect system changes by using transfer learning and neural networks, but do not teach the neural networks are convolutional neural networks. Shin teaches using transfer learning with convolutional neural networks.  In view of the teaching of the combination of Basak and Tan it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Shin into the combination of Basak and Tan.  This would result in using transfer learning with convolutional neural networks to detect system changes.
	One of ordinary skill in the art would be motivated to do this because in some domains it is difficult and expensive to construct sufficient data sets for training (Shin, page 1285, column 2, paragraph 1, line 10 “The CNN models trained upon this database serve as the backbone for significantly improving many object detection and image segmentation problems using other datasets [6],[7], e.g., PASCAL [8] and medical image categorization [9] – [12].  However, there exists no large-scale annotated medical image dataset comparable to ImageNet, as data acquisition is difficult, and quality annotation is costly.”)
Regarding claim 7,
	The combination of Basak, Tan, and Shin teaches the method of Claim 1, wherein 

the second neural network is a convolutional neural network  (Shin, page 1285, column 1, paragraph 1, line 11 “Another effective method is transfer learning, i.e., fine-tuning CNN models pre-trained from natural image dataset…”  In other words, pre-trained CNN model is first neural network, the CNN model that is being fine-tuned is the second neural network.” See mapping of claim 1, Tan, for further description of transfer learning.)
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Basak and Tan, in view of Gauntt (Survey of Implementation and Visualization of Neural Networks, herein Gauntt).
Regarding claim 10,
	The combination of Basak and Tan teaches the method of Claim 9, further comprising: 	Thus far, the combination of Basak and Tan does not explicitly teach providing a visual representation of the first set of internal state information of the first 20network on a user interface.
	Gauntt teaches providing a visual representation of the first set of internal state information of the first 20network on a user interface (Gauntt, See mapping of claim 8.).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gauntt with the combination of Basak and Tan for at least the same reasons as in claims 4, 5, and 8.
Claims 11- 17 are rejected under 35 U.S.C. 103 as being unpatentable over Basak and Tan, in view of Ji (A Proactive Fault Tolerance Scheme for Large Scale Storage Systems, herein Ji).
Regarding claim 11,
	The combination of Basak and Tan teaches the method of Claim 9, further comprising: 
	Thus far, the combination of Basak and Tan does not explicitly teach responsive to detecting the first intermediate state denoted by the first input, taking a responsive action.  
	Ji teaches responsive to detecting the first intermediate state denoted by the first input, taking a responsive action (Ji, Fig. 1, page 341, paragraph 3, line 6 “Thus, we define k severity levels by dividing the domain of RT output values into k ranges.  In our prototype system, we use 5 equal length ranges. Level 5 represents the healthy status and level 1 means the most urgent status.” And page 342, paragraph 2, line 1 “When an alarm arises in the system, the data on the soon-to-fail drive should be effectively protected.  A handling strategy can reasonably process multiple pre-warnings according to the current health status and the redundancy layout of the storage system. We design a self-scheduling migration algorithm, which migrates data on the soon-to-fail drive as soon as possible.”

    PNG
    media_image6.png
    378
    410
    media_image6.png
    Greyscale

In other words, alarm arises is detecting the first intermediate state, and migrates data is taking a responsive action.).
	Both Ji and the combination of Basak and Tan are directed to protecting data on storage systems, among other things.  The combination of Basak and Tan teaches using machine learning to detect system changes in storage systems, but doesn’t specifically teach taking responsive action to protect the data based on the predictions.  Ji teaches detecting system changes in storage systems, predictions based on the changes, and taking responsive action to protect the data based on the predictions, but does not specifically teach using machine learning.  In view of the teaching of the combination of Basak and Tan it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ji into the combination of Basak and Tan.  This would result in using machine learning to detect system changes, making predictions based on the detected changes, and taking responsive action based on the predictions.
	One of ordinary skill in the art would be motivated to do this because drive failures have become a serious problem with regard to system reliability. (Ji, page 338, paragraph 1, line 1 “Since drive failures have become a serious problem, lots of studies have been focusing on designing erasure codes or replication strategies to improve storage system reliability.  They are typical reactive fault tolerance methods used to reconstruct data after failures occur.  However, due to the high cost, these methods cannot meet the demands of the high service quality in data centers.”)
Regarding claim 12,
	The combination of Basak, Tan, and Ji teaches the method of Claim 11, wherein 
	the first resulting state denotes a failed, malfunctioning, defective or unhealthy component of the system (Ji, page 341, paragraph 2, line 1 “Most previous works simply output a binary classification result which cannot accurately describe drives’ health status.  On the contrary, the Regression tree (RT) model proposed by [5] does not simply output good or failed, but a deterioration degree which can be regarded as the health degree. This model can achieve a detection rate above 96% and therefore most data from soon-to-fail drives can be protected by SSM.” And, page 341, paragraph 3, line 6 “Thus, we define k severity levels by dividing the domain of RT output values into k ranges.  In our prototype system, we use 5 equal length ranges. Level 5 represents the healthy status and level 1 means the most urgent status.” In other words, k severity level is a resulting state that denotes a failed, malfunctioning, defective or unhealthy component in the system. ), and wherein 
	the first intermediate state denotes a lesser severity of failure, malfunctioning, defectiveness or unhealthiness than the first resulting state (Ji, page 341, paragraph 3, line 6.  See above mapping.  In other words, k level 1 is the first resulting state indicating highest severity, and k greater than 1 is a severity level with lesser severity. ).
Regarding claim 13,
	The combination of Basak, Tan, and Ji teaches the method of Claim 12, wherein 
	the responsive action includes an action that remediates or corrects the component prior to the component transitioning into the first resulting state (Ji, page 342, paragraph 2, line 9 “Second, we do not simply use the soon-to-fail drive as the migration source.  The healthy drives containing the replicas of a dangerous data block may be selected as the source to slow the deterioration of the soon-to-fail drive.” In other words, slow the deterioration is an action that remediates or corrects the component.).  
Regarding claim 14,
	The combination of Basak, Tan, and Ji teaches the method of Claim 12, wherein 
	the responsive action includes an action that is a recovery operation to be completed prior to an expected future point in time when the component is estimated to transition to the first resulting state (Ji, page 342, paragraph 2, line 1 “When an alarm rises in the system, the data on the soon-to-fail drive should be effectively protected.  A handling strategy can reasonably process multiple pre-warnings according to the current health status and the redundancy layout of the storage system.  We design a self-scheduling migration algorithm, which migrates data on the soon-to-fail drive as soon as possible.”  In other words, migrate data on the soon to fail data is an action that is a recovery operation to be completed prior to an expected future point in time when the component is estimated to transition to the first resulting state. ).
Regarding claim 15,
	The combination of Basak, Tan, and Ji teaches the method of Claim 1, wherein 
	the system transitions into a second intermediate state prior to transitioning into the final resulting state (Ji, page 341, paragraph 3, line 6.  See mapping of claim 12. There are k (1 to 5) severity states.) and wherein
	the system transitions into the second intermediate state after the first intermediate state (Ji, page 341, paragraph 3, line 6.  See mapping of claim 12. There are k (1 to 5) severity states where state 5 is healthy and states 4 -2 are intermediate states, and state 1 is the final state.). 
Regarding claim 16,
	The combination of Basak, Tan, and Ji teaches the  method of Claim 15, further comprising: 
	training the first neural network using a second plurality of inputs denoting the system in the second intermediate state (Basak, Fig. 1, page 2, column 1, paragraph 3, line 3 “Extracting the training set from highly unorganized feature sets with major class imbalances….” and page 2, column 2, paragraph 1, line 4 “From the highly imbalanced dataset with a fault occurrence ratio of almost 4 out of 35000 disks of the selected model per day, time series for the devices capturing temporal progression of the feature characteristics towards failure with labels indicating time to failure have been generated prioritizing faulty devices so as to have a training set with labels of varying time to failures with almost near-equal occurrences.” In other words, dataset with…labels indicating time to failure is a plurality of inputs denoting the system in the second intermediate state.);  
	obtaining a second plurality of sets of internal state information of the first neural network, each set of the second plurality of sets of internal state information denoting an internal state of the first neural network at a different point in time after the first neural network has processed at least a portion of the second plurality of inputs; and training the second neural network, using the second plurality of sets of internal state information, to detect the second intermediate state (Basak, Fig. 1, and, page 3, column 2, paragraph 3, line 6 “The dataset reports the snapshot of 30 different S.M.A.R.T. indices including both raw and normalized values for each operation hard drive model from various companies.  Performance metrics for each of the active hard drives are captured through their SMART (Self-Monitoring, Analysis and Reporting Technology) indices reported once every twenty-four hours.” In other words, transfer learning is obtaining a plurality of sets of information of the first neural network, and, from Fig. 1, data preprocessing and training is a circular process that is repeated for updating as is the transfer learning which is using the second plurality of sets of internal state information to detect the second intermediate state.).
Regarding claim 17,
	The combination of Basak, Tan, and Ji teaches the method of Claim 16, wherein 
	each set of the second plurality of sets of internal state information includes adjusted weights that are applied to inputs of neurons of layers of the first neural network after the first neural network has processed at least a portion of the second plurality of inputs (Basak, Fig. 1,  and Tan Fig. 4,  In other words, transfer learning is transferring the internal states of a neural network including adjusted weights that are applied to inputs of neurons of the first neural network for each iteration of training.). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Basak, Tan, in view of Gauntt (Survey of Implementation and Visualization of Neural Networks, herein Gauntt).
Regarding claim 18,
	The combination of Basak and Tan teaches the method of Claim 17, wherein 
the second plurality of sets of internal state information include a plurality of images, wherein 
	Thus far, the combination of Basak and Tan does not explicitly teach each of the plurality of images represents adjusted weights applied to inputs of neurons of the first neural network after the first neural network has processed at least a portion of the second plurality of inputs. 
	Gauntt teaches each of the plurality of images represents adjusted weights applied to inputs of neurons of the first neural network after the first neural network has processed at least a portion of the second plurality of inputs (Gauntt, See mapping of claim 4.).
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gauntt with the combination of Basak and Tan for at least the same reasons as in claims 4, 5, 8, and 10.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART RYLANDER whose telephone number is (571)272-8359. The examiner can normally be reached Monday - Thursday 8:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.I.R./Examiner, Art Unit 2124                                                                                                                                                                                                        

/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124